             1   2
                 Stuart B. Wolfe (SBN 156471)
             2   sbwolfe@wolfewyman.com
                 Jonathan C. Cahill (SBN 287260)
             3   jccahill@wolfewyman.com
                 WOLFE & WYMAN LLP
             4   980 9th Street, Suite 1750
                 Sacramento, California 95814
             5   Telephone: (916) 912-4700
                 Facsimile: (916) 329-8905
             6
                 Attorneys for
             7   OCRE Investment Fund 1 LLC
             8                             UNITED STATES BANKRUPTCY COURT
             9              EASTERN DISTRICT OF CALIFORNIA - SACRAMENTO DIVISION
            10

            11   In re                                                Case No.: 19-21640-B-11
            12   DEBORAH LEIGH MILLER-ZURANICH                        Chapter 11
            13                 Debtor and Debtor-in-Possession,       Hon. Christopher D. Jaime
            14                                                        AMENDED REQUEST FOR SPECIAL
                                                                      NOTICE
            15



                         THE CLERK OF THE U.S. BANKRUPTCY COURT, THE DEBTOR AND DEBTOR-

            18   IN-POSSESSION, COUNSEL OF RECORD, AND TO ALL PARTIES OF INTEREST:

            19           PLEASE TAKE NOTICE that Wolfe & Wyman, LLP hereby requests special notice of all

            20   events relevant to the above-referenced bankruptcy proceeding and requests that all notices given in

            21   this case and all papers, including those under Federal Rules of Bankruptcy Procedure, Rule 2002,

            22   served or required to be served in this case be given and served upon the undersigned at the

            23   following address and telephone number:
            24   Jonathan C. Cahill, Esq. (SBN 287260)
                 WOLFE & WYMAN LLP
            25   980 9th Street, Suite 1750
            26   Sacramento, California 95814
                 Tel: (916) 912-4700
            27   Fax: (916) 329-8905
                 Email: jccahill@wolfewyman. com
            28
                                                                  1
                                             AMENDED REQUEST FOR SPECIAL NOTICE
3437085.1
              1          Neither this Request for Special Notice nor any subsequent appearance, pleading, claim,

              2   proof of claim, documents, suit, motion nor any other writing or conduct, shall constitute a waiver of

              3   the right to have non-core matters entered after de novo review by the United States District Court.

              4   This Request for Special Notice does not waive the right to service pursuant to Fed. R. Civ. P. 4, as

              5   made applicable to the instant proceeding by Fed. R. Bankr. P. 7004. OCRE Investment Fund 1

              6   LLC does not authorize Wolfe & Wyman, LLP, either expressly or implicitly, to act as its agent for

              7   purposes of service under Fed. R. Bankr. P. 7004.

              8

              9   DATED: August 29,2019                        WOLFE & WYMAN LLP

   03        10
   ...J~
   ...J,..                                                     By:     Is/ Jonathan C. Cahill
        <    11
   z ..                                                             STUART B. WOLFE
   c( ~                                                           . JONATHAN C. CAHILL
   ~~
             12
   >~
                                                               ATTORNEYS FOR CREDITOR
   ~~        13                                                OCRE Investment Fund 1 LLC
   ~u
   Won
        ..   14
   u. ~
   _J Z
   0~        15
   ~~
             16
f)           17
             18
             19
             20
             21
             22
             23
             24
             25
             26
             27
             28
                                                                      2
                                              AMENDED REQUEST FOR SPECIAL NOTICE
3437085.1
               1                                                    PROOF OF SERVICE

               2   STATE OF CALIFORNIA                          )
                                                                )        ss.
               3   COUNTY OF SACRAMENTO                         )

               4   I, Beverley Tomlin-Hill, declare:

               5   I am employed in the County of Sacramento, State of California. I am over the age of 18 and not a party to the within
                   action . My business address is 980 9th Street, Suite 2350, Sacramento, California 95814.
               6
                   On August 29, 2019, I served the document(s) described as AMENDED REQUEST FOR SPECIAL
               7   NOTICE on all interested parties in said action by placing a true copy thereof in a sealed envelope addressed as stated
                   on the ATTACHED SERVICE LIST.
               8
                    !!I     BY MAIL: as follows :
               9            D         STATE- I am "readily familiar" with Wolfe & Wyman LLP ' s practice of collection and processing
                            correspondence for mailing. Under that practice it would be deposited with the U.S. Postal Service on that same
  0_3:        10            day with postage thereon fully prepaid at Sacramento, California, in the ordinary course of business. I am aware
  ...J~                     that on motion of party served, service is presumed invalid if postal cancellation date or postage meter date is
  ...J ....
              11            more than one (I) day after date of deposit for mailing in affidavit.
  z ..<             D       BY ELECTRONIC SERVICE as follows : I, Name, whose e-mail address is Email@wolfewyman.com,
  ct~
  l:;;:       12            caused such document(s) to be transmitted at time a.m./p.m. to the electronic mailing address of the addressee
  >~                        listed on the attached service list by use of electronic mail. The electronic service of the document(s) complied
  ~~          13            with California Rules of Court, Rule 2.251 in that it was pursuant to court order, local rule, stipulation of the
  cil$~                     parties or the consent of the addressee. A copy of the original document bearing original signatures will be
  w ..        14            available for inspection upon request per California Rules of Court, Rule 2.257. All addressees have been
  u.~                       provided with the sender's electronic service address.
  _JZ
  0~          15
  ~~                !!I     BY ELECTRONIC MAIL as follows : I hereby certify that I electronically transmitted the attached
              16

8             17
                            document(s) to the U.S. District Court using the CM/ECF System for filing, service and transmittal of Notice
                            of Electronic Filing to the CM/ECF registrants for this case. Upon completion of the electronic transmission
                            of said document(s), a receipt is issued to the serving party acknowledging receipt by ECF's system, which will
                            be maintained with the original document(s) in our office.
              18
                    D       BY OVERNIGHT COURIER SERVICE as follows: I caused such envelope to be delivered by overnight
              19
                            courier service to the offices of the addressee. The envelope was deposited in or with a facility regularly
                            maintained by the overnight courier service with delivery fees paid or provided for.
              20
                    D       BY FACSIMILE as follows : I caused such documents to be transmitted to the telephone number of the
                            addressee listed on the attached service list, by use of facsimile machine telephone number. The facsimile
              21            machine used complied with California Rules of Court, Rule 2004 and no error was reported by the machine.
                            Pursuant to California Rules of Court, Rule 2006(d), a transmission record of the transmission was printed.
              22
                    !!I     FEDERAL as follows : I declare that I am employed in the offices of a member of the State Bar of this Court
              23
                            at whose direction the service was made.
              24
                           Executod on August 29, 2019, at Sacmmonto, Califom;a&                               /    fh,t,~~~v~(
              25
              26
                                                                                          BeVerleY~          Hill


              27
              28


3420086.1
                                                                                                  \




              1                                        SERVICE LIST
                              U.S. District Bankruptcy Court of California- Sacramento Division
              2                                       Case No.: 19-2160
                                            DEBORA LEIGH MILLER-ZURANICH
              3                                    W&W File No.1760-006
                                                    [Revised: August 2019]
              4

              5
                  Deborah Leigh Miller-Zuranich                Tel: (916) 952-0116
              6   9369 Newington Way                           Email :
                  Elk Grove, CA 95758
              7

              8   Peter L. Cianchetta                          Tel: (916) 685-7878
                  8788 Elk Grove Blvd., Suite 2A.              Email:
              9   Elk Grove, CA 95624

  03         10   Office ofthe U,S, Trustee
  _J~             Robert T. Matsui United States Courthouse
  ...J ...
             11   501 I Street, Rm 7-500
  z.,<            Sacramento, CA 95814-7304
  <(~
  ~~         12
  >~
  ~~         13
  Q!Su
       .
  W"'        14
  LL~
  ...JZ
  0~         15
  ~:
             16

8            17

             18

             19

             20

             21

             22

             23

             24

             25

             26

             27

             28


3420086.1
